Title: To James Madison from John Dawson, 28 November 1799
From: Dawson, John
To: Madison, James


Dear Sir!
New Brunswick. Novem: 28. 1799.
I came to this place on Tuesday & shall go on to Philadelphia on tomorrow, from whence I shall write to you fully.
The choice of the President seems to engage the attention of every person already—it is difficult to say how the vote of this state & of New York will be—the republicans are sanguine in both, & I think not without reason—district elections woud secure a majority, & a general election by the people, or by the legislatures may give the whole—in Pennyslvania [sic], I conclude that the choice will certainly be make [sic] by a general ticket, as there is a majority of four republicans in the lower house, who will oppose the repeal of the present law, & the Governor elect is pledged not to approve one directing the choice to be made by the legislature, which he thinks unconstitutional—in the Eastern states a change has certainly taken place, tho I doubt whether it will be productive of any good, Especially if an Eastern man is brought forward, which I take for granted—in Connecticut three of the most violent Democrats on the continent, & men of the best talents in the state, have been elected to the legislature by large majorities, altho opposed by persons lately irresistible.
In my judgement every thing depends on Virginia & N. Carolina, & therefore every exertion, which prudence will warrant, ought to be made—an election by the legislatures woud, I presume secure every vote—but how is this to be brought about, & when made? Whatever law is passd ought to authorise the Executive, which is to be purg’d this session, to appoint on the day, in case of the non attendance of the members, for a single vote may be every thing, & I well know that if they find that they cannot carry their man, they will endeavour to prevent an Election. I throw out these hints for your better judgement, & calculate on hearing from you. Yrs. with much Esteem
J Dawson.
